DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 05/23/2022 has been entered into this application. New claims 23-26 have been added.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/23/2022 has been entered.
Claim Objections
4.	Claim 15 is objected to because of the following informalities:  
Regarding Claim 15, line 3, change “pumps” to –bumps--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

6.	Claims 15, 17-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent. Pub. No. 2014/0300890 A1 by Lange et al (hereinafter Lange).

Regarding Claim 15, Lange teaches a method of scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
receiving reflected light (Fig. 2 @ 203, Par. [0042]) bounced back based on an incident light directed at a first location of an open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) having roughness with pumps and dips (Par. [0032]: defects, including particles (i.e. the bumps) or voids (i.e. the dips) thus bumps and dips can be anticipated, [0033]: particles or voids may be present in any of the layers (i.e. the top layer included) of an OPOP structure. Inherently teaches roughness due to bums and dips); 
configuring the reflected light (Fig. 2 @ 203, Par. [0042]) to pass through a pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing through the pinhole); 
detecting (Fig. 2 @ 218, Par. [0042]) the reflected light (Fig. 2 @ 203, Par. [0042]) bounced back from the first location by the roughness (Par. [0032]: defects, including particles (i.e. the bumps) or voids (i.e. the dips), [0033]: particles or voids may be present in any of the layers (i.e. the top layer included) of an OPOP structure. Inherently teaches roughness due to bums and dips) on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) after passing through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing through the pinhole);
determining a spectrum (Par. [0008, 0010-0011, 0057, 0064, 0087]) of the detected reflected light intensity versus wavelength (Abstract, Par. [0021, 0052, 0054, 0062]. Also see Fig. 1G, 3B); 
determining a first wavelength of a peak intensity of the spectrum (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G), wherein the incident light with the first wavelength focuses at the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the first location) of the 3D stack to a bottom of the 3D stack) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.); and 
determining a height or a depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the first location on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059]. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the peak intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]). 

Regarding Claim 17, Lange teaches a system for scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
a main controller (Fig. 2 @ 290, Par. [0053-0054]); 
a light source (Fig. 2 @ 202) coupled to the main controller (Fig. 2 @ 290, Par. [0053-0054]) and configured to transmit a beam of light (Fig. 2 @ 201) that comprises multiple wavelengths (Par. [0010, 0040, 0041, 0043, 0046, 0056]. Also see Fig. 3A) to the substrate (Fig. 2 @ 216, Par, [0041); 
a stage (Par. [0048]) coupled to the main controller (Fig. 2 @ 290, Par. [0053-0054]) and configured to move the substrate (Par. [0048]); 
an optical system (Fig. 2 @ 210, Par. [0053-0054]) disposed in a light path between the light source (Fig. 2 @ 202) and the substrate (Fig. 2 @ 216) and coupled to the main controller (Fig. 2 @ 290, Par. [0053-0054]) and configured for focusing the beam of light on an open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059]. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Par. [0041]); and 
a spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5) to receive a reflected beam of light (Fig. 2 @ 203, Par, [0042]) bounced back by roughness (Par. [0032]: defects, including particles (i.e. the bumps) or voids (i.e. the dips), [0033]: particles or voids may be present in any of the layers (i.e. the top layer included) of an OPOP structure. Inherently teaches roughness due to bums and dips) on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]), wherein the reflected beam of light is directed by the optical system (Fig. 2 @ 210, Par. [0053-0054]) to the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5), the spectrometer is configured for: 
detecting (Fig. 2 @ 218, Par, [0042]) reflected light (Fig. 2 @ 203, Par, [0042]) bounced back from a first location on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]);
determining a spectrum of the detected reflected light intensity versus wavelength (Abstract, Par. [0021, 0052, 0054, 0062]. Also see Fig. 1G, 3B); 
determining a first wavelength of a peak intensity of the spectrum (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.); and 
determining a height or a depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the first location on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059]. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the peak intensity (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.).  

Regarding Claim 18, Lange teaches wherein the light source is a white light source and the multiple wavelengths are in white light spectrum (Par. [0040]. Also see Par. [0067]).  

Regarding Claim 19, Lange teaches wherein the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5) includes a lens (Fig. 2, Par. [0011]: collection optics module thus teaches a lens, Fig. 5 @ 508, Par. [0011, 0071]) configured for focusing the reflected light onto one or more light detectors (Par. [0042, 0052]) of the spectrometer, and wherein each light detector is configured to generate a signal proportional to the reflected light in a specific wavelength range (Par. [0039, 0060, 0072, 0083]).  

Regarding Claim 20, Lange teaches further comprising a pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) disposed in a light path between the substrate (Fig. 2 @ 216) and the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5), wherein: 
the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) is arranged before the lens (Fig. 2, Par. [0011]: collection optics module thus teaches a lens, Fig. 5 @ 508, [0071]) of the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5), 
the reflected light (Fig. 2 @ 203, Par. [0042]) is deflected at about 90 degrees (Fig. 2 @ 216 (substrate), 203 relationship illustrates 90 degrees deflection) to focus (Fig. 2 @ 216: aperture illustrates focusing) to be directed to the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5) and the reflected light having the first wavelength (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) is configured to focus on the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) and substantially entirely pass through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing the entire light) to reach a first light detector (Fig. 2 @ 218, Par, [0042]), and the reflected light having wavelengths other than the first wavelength is configure to not focus on the pinhole (Abstract, Par. [0008, 0011, 0042]) and a fraction of the reflected light having the wavelength other than the first wavelength (Abstract, Par. [0011, 0042, 0046-0047]) to pass through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) to reach the first detector (Fig. 2 @ 218, Par, [0042]).

	Regarding Claim 21, Lange teaches wherein the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) comprises one or more of bumps and dips (Fig. 2 @ 225, illustrates such configuration comprises one or more of bumps or dips. See Abstract: focusing an illumination beam at a plurality of focus planes at a plurality of different depths of a first vertical stack, wherein a defect is located at an unknown one of the different depths thus teaches substrate comprises one or more of bumps or dips, Par. [0032]: defects, including particles (i.e. the bumps) or voids (i.e. the dips) thus bumps and dips can be anticipated), wherein a height of a bump or and a depth of a dip on the surface of the substrate is determined (Fig. 2 @ 216, Title, Abstract, Par. [0009, 0013], [0060]: the highest brightness level for the defect can be defined as the defect's depth. Also see Fig. 3A @ 310) with respect an area having with no bumps or dips surrounding the bump or the dip (Par. [0009, 0013], [0060]: the defect will tend to have a maximum brightness (or darkness) as compared to the surrounding background in the image (i.e. no bumps or dips surrounding the bump or the dip) that is generated from the depth of focus that corresponds to such defect's depth within the sample.).

	Regarding Claim 22, Lange teaches wherein the reflected light comprises multiple wavelengths in white light spectrum (Par. [0040]. Also see Par. [0067]), the method further comprising:
	deflecting the reflected light at about 90 degrees (Fig. 2 @ 216 (substrate), 203 relationship illustrates 90 degrees deflection) to be directed at the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]), wherein a portion of the reflected light (Fig. 2 @ 203, Par. [0042]) with the first wavelength (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) focuses at the pinhole (Fig. 2 @ 216: aperture illustrates focusing, Par. [0008, 0011, 0042]) and substantially entirely passes through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing the entire light).

	Regarding Claim 23, Lange teaches wherein the incident light is bounced back by the roughness at the first location (See Claim 15 rejection) without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the wavelength which does not penetrate the 3D stack.).

	Regarding Claim 25, Lange teaches wherein the transmitted beam of light is bounced back by the roughness at the first location of the open surface of the substrate (See Claim 17 rejection) without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the wavelength which does not penetrate the 3D stack.).

	Regarding Claim 26, Lange teaches wherein the determining the height or the depth at the first location of the open surface of the substrate comprises determining the height of a bump and the depth of a dip and is made only based on the first wavelength of the peak intensity (See Claim 17 rejection).

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 6-14, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent. Pub. No. 2014/0300890 A1 by Lange et al (hereinafter Lange) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lange in view of US Patent. Pub. No. 2008/0018883 A1 by Kvamme et al (hereinafter Kvamme).

Regarding Claim 1, Lange teaches a method of scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
transmitting a converging beam of light (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) that comprises multiple wavelengths (Par. [0010, 0040, 0041, 0043, 0046, 0056]. Also see Fig. 3A) to the substrate (Fig. 2 @ 216, Par, [0041), wherein each wavelength of the multiple wavelengths is configured to either focus at a first location on an open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041) (Also see Fig. 5, Par. [0068]) and without entering the substrate 
 get reflected (Fig. 2 @ 203, Par. [0042]) from the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack), 
focus above (Par. [0041]) the first location and without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) get reflected (Fig. 2 @ 203, Par. [0042]) from the first location of the open surface of the substrate (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack), or 
get reflected (Fig. 2 @ 205, Par. [0042) from the first location of the open surface of the substrate (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) without being focused (Fig. 2 @ 205, Par. [0042) and without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the wavelength which does not penetrate the 3D stack.);
receiving reflected light (Fig. 2 @ 203, Par, [0042) bounced back from an first location of the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]); 
determining a spectrum (Par. [0008, 0010-0011, 0057, 0064, 0087]) of the reflected light intensity versus wavelength (Abstract, Par. [0021, 0052, 0054, 0062]. Also see Fig. 1G, 3B); 
determining, based on the spectrum, a first wavelength of the reflected light bounced back from the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the first location) of the 3D stack to a bottom of the 3D stack) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) having a highest intensity (Par. [0060-0061]), wherein the converging beam (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) with the first wavelength [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) focuses at the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041) (Also see Fig. 5, Par. [0068]); and
determining a height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) at the first location of the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059]. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the reflected light with the highest intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]).  

or, in the alternative (103):
Lange teaches a method of scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
transmitting a beam of light (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) that comprises multiple wavelengths (Par. [0010, 0040, 0041, 0043, 0046, 0056]. Also see Fig. 3A) to the substrate (Fig. 2 @ 216, Par, [0041), wherein each wavelength of the multiple wavelengths is configured to either focus at a first location on an open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041) (Also see Fig. 5, Par. [0068]) and without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the wavelength which does not penetrate the 3D stack.) get reflected (Fig. 2 @ 203, Par. [0042]) from the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack), 
focus above the first location (Par. [0032]: defects, including particles (i.e. the bumps) or voids (i.e. the dips) thus teaches focus above where bumps exist) and without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) get reflected (Fig. 2 @ 203, Par. [0042]) from the first location of the open surface of the substrate (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack), or 
get reflected (Fig. 2 @ 205, Par. [0042) from the first location of the open surface of the substrate (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) without being focused (Fig. 2 @ 205, Par. [0042) and without entering the substrate (Par. [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the wavelength which does not penetrate the 3D stack.);
receiving reflected light (Fig. 2 @ 203, Par, [0042) bounced back from first location of the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]); 
determining a spectrum (Par. [0008, 0010-0011, 0057, 0064, 0087]) of the reflected light intensity versus wavelength (Abstract, Par. [0021, 0052, 0054, 0062]. Also see Fig. 1G, 3B); 
determining, based on the spectrum, a first wavelength of the reflected light bounced back from the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the first location) of the 3D stack to a bottom of the 3D stack) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) having a highest intensity (Par. [0060-0061]), wherein the beam (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) with the first wavelength [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) focuses at the first location (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041) (Also see Fig. 5, Par. [0068]); and
determining a height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) at the first location of the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059]. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the reflected light with the highest intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]) but does not explicitly teach a converging beam of light that comprises multiple wavelengths.

However, Kvamme teaches a converging beam of light (Fig. 1 @ 34, Par. [0010, 0036]) that comprises multiple wavelengths (Fig. 1 @ 36, Par. [0010, 0036]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Lange by Kvmme as taught above such that a converging beam of light that comprises multiple wavelengths is accomplished in order to separate light into a plurality of light beams and focusing the plurality of light beams to a plurality of scanning spots on the surface of the substrate at a high speed and with a high degree of sensitivity (Abstract, Par. [0003]).

Regarding Claim 2, Lange teaches further comprising: 
irradiating the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) with the converging beam of light from a light source (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) located at a first distance (Fig. 2 @ 227, Par. [0042]) from the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]), wherein the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) is a backside surface of the substrate (Fig. 2 @ 216, Par, [0041], illustrates backside) and the light source (Fig. 2 @ 202, Par, [0010, 0040, 0041]) is located above the backside surface of the substrate (Fig. 2 @ 216, Par, [0041], illustrates such configuration) or but des not explicitly teach:
the open surface of the substrate is a frontside surface of the substrate and the light source is located above the frontside surface of the substrate.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to perform the method to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 3, Lange teaches wherein the first distance (Fig. 2 @ 227, Par. [0042]) is a perpendicular distance (Fig. 2, illustrates such configuration) between the light source (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) and a flat portion of the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack)  of the substrate (Fig. 2 @ 216, Par, [0041]) with no bumps or dips (Fig. 2 @ 216, illustrates such configuration no bumps or dips. See Abstract: focusing an illumination beam at a plurality of focus planes at a plurality of different depths of a first vertical stack, wherein a defect is located at an unknown one of the different depths thus teaches other depths with no bumps or dips). 
 
Regarding Claim 6, Lange teaches wherein the reflected light (Fig. 2 @ 203, Par, [0042]) bounced back from the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) is received (Fig. 2 @ 218, Par, [0042]) by a spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 5), the method further comprising: 
detecting (Fig. 2 @ 218, Par, [0042]) the reflected light (Fig. 2 @ 203, Par, [0042]) bounced back from the first location on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced back from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) by the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 5);
determining the spectrum (Par. [0008, 0010-0011, 0057, 0064, 0087]) of the detected bounced back reflected light (Abstract, Par. [0021, 0052, 0054, 0062]. Also see Fig. 1G, 3B) by the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 5); 
determining the first wavelength as a wavelength at a peak intensity of the spectrum (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.); and 
determining the height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the first location on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059]. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the peak intensity of the spectrum (Par. [0008, 0009, 0013, 0040, 0056, 0060, 0061]. Also see Fig. 3B @ 352, Par. [0062] and Fig. 1G) (Par. [0040]; a wavelength tunable laser 202, for generating light in a visible, IR, and/or NIR wavelength range. For instance, the light source outputs illumination light at a range between about 700 nm and 950 nm so as to penetrate a 3D stack,  [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) 
	
Regarding Claim 7, Lange teaches wherein the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 5) comprises a lens (Fig. 2, Par. [0011]: collection optics module thus teaches a lens, Fig. 5 @ 508, Par. [0011, 0071]) at an input to the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components thus teaches a spectrometer. Also see Fig. 2 and 5), the lens is configured to focus the reflected light bounced back from the exposed open surface of the substrate onto one or more light detectors (Par. [0042, 0052]), and wherein each light detector comprises a filter to select a specific wavelength range (Par. [0051, 0071-0072, 0087]) and to generate a signal proportional to an intensity of the reflected light in the specific wavelength range (Par. [0039, 0060, 0072, 0083]).  
Regarding Claim 9, Lange teaches wherein a pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) structure having a pinhole is arranged before the lens (Fig. 2, Par. [0011]: collection optics module thus implicitly teaches a lens, Fig. 5 @ 508, [0071]) of the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 5), wherein the reflected light (Fig. 2 @ 203, Par. [0042]) is deflected at about 90 degrees (Fig. 2 @ 216 (substrate), 203 relationship illustrates 90 degrees deflection) and is directed to the pinhole structure (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]), wherein the reflected light (Fig. 2 @ 203, Par. [0042]) with the first wavelength [0056]: The illumination light may then be directed so as to scan a focus spot at a first depth within a 3D stack, therefore, light used to scan the top surface is the first wavelength which does not penetrate the 3D stack.) is configured to focus at the pinhole (Fig. 2 @ 216: aperture illustrates focusing, Par. [0008, 0011, 0042]) and substantially entirely passes through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing the entire light), and wherein the reflected light having one or more wavelengths other than the first wavelength is configured not to focus on the pinhole (Fig. 2 @ 205, Par. [0042]).  

Regarding Claim 13, Lange teaches wherein the substrate is arranged on a stage (Par. [0048]), the method further comprising: 
configuring the stage to move the substrate in a first direction (Fig. 2 @ D, Par. [0048, 0061]) and receiving the reflected light bounced back from the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 2 @ 203) at one or more different locations along the first direction (Fig. 2 @ 225, Par. [0048]); 
scanning the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate by the converging beam of light (See Claim 1 rejection); 
receiving the reflected light bounced back from the exposed open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate in a specific range of wavelengths corresponding to a specific range of heights and depths on the open surface of the substrate (Abstract, Par. [0007-0008, 0010]); and 
determining a map of the specific range of heights and depths on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate on a scan line along the first direction (Fig. 1G).  

Regarding Claim 14, Lange teaches further comprising further comprising: 31 DM US 165105376-1.095714.1057P20193315US01095714-1057 
moving the stage in parallel lines along the first direction or moving the stage in parallel lines perpendicular to the first direction to scan the substrate (Fig. 2 @ D, Par. [0048, 0061]); 
receiving the reflected light bounced back from the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate in the specific range of wavelengths corresponding to specific range of heights and depths on the open surface of the substrate (Abstract, Par. [0007-0008, 0010]); and 
determining a map of the specific range of heights and depths on the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate (Fig. 1G). 
 
Regarding Claim 16, Lange teaches wherein the substrate is arranged on a stage (See Claim 13 rejection), the method further comprising: 
configuring the stage to move the substrate in a first direction and receiving the reflected light bounced back from the open surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first location), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the open surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the open surface, i.e. the top surface of the substrate 216. Also see Par. [0034]: detection of defects throughout a stack, including the stack surface (i.e. the open surface) and throughout the various depths of a stack) of the substrate at one or more different locations along the first direction (See Claim 13 rejection); 
scanning the open surface of the substrate by a converging beam of light (See Claim 1 rejection); 
receiving the reflected light bounced back from the open surface of the substrate in a specific range of wavelength corresponding to a specific range of heights and depths on the open surface of the substrate (See Claim 13 rejection); and 32 DM US 165105376-1.095714.1057P20193315US01095714-1057 
determining a map of the specific range of heights and depths on the open surface of the substrate on a scan line along the first direction (See Claim 13 rejection).

	Regarding Claim 24, Lange teaches wherein the determining the height or depth at the first location of the open surface of the substrate is made only based on the first wavelength (See Claim 1 rejection) without moving an optical device (Fig. 2, illustrates that lens 210 is not moving) that generates the converging beam of light (See Claim 1 rejection).
 
Response to Arguments

Applicant’s arguments filed on 05/23/2022 with respect to claims 15 have been fully considered but they are not persuasive.

	The Applicant argues regarding claim 15 that Applicant respectfully submits that the cited portions of the applied reference, Lange, are not understood to disclose all of the features of independent claim 15, particularly with respect to at least the features of “detecting the reflected light bounced back from the first location by the roughness on the open surface of the substrate” and “determining a spectrum of the detected reflected light intensity versus wavelength, determining a first wavelength of a peak intensity of the spectrum” and “determining a height or a depth at the first location on the open surface of the substrate based on the first wavelength of the peak intensity.” (Argument, Page 9).”

	The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claim 15 rejection).
	The Applicant also argues regarding claim 17 that Applicant respectfully submits that the cited portions of the applied reference, Lange, are not understood to disclose all of the features of independent claim 17, particularly with respect to at least the features of “receive a reflected beam of light bounced back by roughness on the open surface of the substrate” and “determining a spectrum of the detected reflected light intensity versus wavelength, determining a first wavelength of a peak intensity of the spectrum” and “determining a height or a depth at the first location on the open surface of the substrate based on the first wavelength of the peak intensity.” (Argument, Page 13-14).”	

	The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claim 17 rejection).

	The Applicant also argues regarding claim 1 that Applicant respectfully submits that the cited portions of the applied reference, Lange, are not understood to disclose all of the features of independent claim 1, particularly with respect to at least the features of “transmitting a converging beam of light that comprises multiple wavelengths to the substrate” and “receiving reflected light bounced back from the first location of the open surface of the substrate” and “determining a spectrum of the reflected light intensity versus wavelength” and “determining, based on the spectrum, a first wavelength of the reflected light bounced back from the first location having a highest intensity” and “determining a height or depth at the first location of the open surface of the substrate based on the first wavelength of the reflected light with the highest intensity.” (Argument, Page 15).”	

	The Examiner respectfully disagrees. Lange alone or in combination with Kvamme clearly teaches the above argued limitations (Final OA, Claim 1 rejection).

	The Applicant also argues that Kvamme does not disclose that the light beam 34 or 36 has multiple wavelengths. Thus, Kvamme does not disclose the limitation of “transmitting a converging beam of light that comprises multiple wavelengths to the substrate” and does not remedy Lange. In addition, Kvamme does not disclose the limitations of “receiving reflected light bounced back from the first location of the open surface of the substrate” and “determining a spectrum of the reflected light intensity versus wavelength” and “determining, based on the spectrum, a first wavelength of the reflected light bounced back from the first location having a highest intensity” and “determining a height or depth at the first location of the open surface of the substrate based on the first wavelength of the reflected light with the highest intensity,” recited in claim 1 and remedy the deficiencies of Lang (Argument, Page 17).

	The Examiner respectfully disagrees. Kvamme does disclose that the light beam 34 or 36 has multiple wavelengths (Par. [0010]: separating the incident light beam into a plurality of spatially distinct light beams thus teaches multiple wavelengths, [0036]: The first set of optical elements 28 may be arranged to provide one or more optical capabilities including, but not limited to, separating the light beam 34 into a plurality of incident light beams 36, directing the plurality of incident light beams 36 to intersect with the surface 11 of the substrate 12 thus teaches multiple wavelengths). Thus, Kvamme does disclose the limitation of “transmitting a converging beam of light that comprises multiple wavelengths to the substrate” [0036]: The first set of optical elements 28 may be arranged to provide one or more optical capabilities including, but not limited to, separating the light beam 34 into a plurality of incident light beams 36, directing the plurality of incident light beams 36 to intersect with the surface 11 of the substrate 12). 

As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

	The Applicant’s argument regarding claim 16 (Argument, Page 18) has already been addressed above (See Claim 15 argument above).

	The Applicant also argues regarding dependent claims 2, 3, 6-14, 16 and 23-26 (Argument, Page 17-18).”

The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (See Claims 2, 3, 6-14, 16 and 23-26 rejection).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of defect detection.
US Patent Pub. No. 2011/0181868 A1 by Stokowski et al (Fig. 1).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886